IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                         NO. WR-80,275-05


                            IN RE ANTHONY RAY BANKS, Relator


                      ON APPLICATION FOR WRIT OF MANDAMUS
                          CAUSE NOS. 67286, 64255, AND 67288
                           IN THE 252ND DISTRICT COURT
                             FROM JEFFERSON COUNTY


        Per curiam.

                                              ORDER

        Relator has filed motion for leave to file an application for writ of mandamus alleging that

he has been trying to obtain copies of his files from his attorney, to no avail. This Court has

consistently held that a client owns the contents of his or her file. In re McCann, 422 S.W.3d 701,

705 (Tex. Crim. App. 2013). Relator alleges that he filed a “Motion to Compel Defense Attorney

to Produce the Client File” relating to cause numbers 67286, 64255, and 67288 in the trial court in

January 2021, but that the trial court has not ruled on that motion. A trial court has a ministerial duty

to rule upon a motion that is properly and timely presented to it for a ruling. State ex rel. Young v.

Sixth Judicial District Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007); Simon v.
                                                                                                       2

Levario, 306 S.W.3d 318, 320 (Tex. Crim. App. 2009).

        Respondent, the Judge of the 252nd District Court of Jefferson County, shall file a response

with this Court stating whether or not Relator’s motion has properly and timely been presented to

it; if so, whether it has been ruled on; and whether or not Relator’s trial attorney has provided Relator

with copies of his client files. Respondent’s answer shall be submitted within 30 days of the date

of this order. These applications for leave to file writs of mandamus will be held in abeyance until

Respondent has submitted the appropriate response.



Filed: September 29, 2021
Do not publish